DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26 recites the limitation "the chain end" in line one.  There is insufficient antecedent basis for this limitation in the claim.  



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 – 36 and 38 - 42 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130267640 to Lopez et al. hereinafter “Lopez”.

Lopez is directed to rubber composition for the treads for snow tyres (tires) [0001].  

Regarding claims 24 – 31, 33, 34, 35, 38, 39, 40,  Lopez teaches a rubber composition comprising:

A diene elastomer comprising butadiene-styrene rubber (SBR) (first diene elastomer, copolymer) at a concentration of 20 – 100 phr [0025, 0059], where said first diene elastomer further comprises an Si-OR function on the first diene elastomer and may be located along the elastomer chain as a pendant group, at one end of the elastomer chain, or within the elastomer chain [0035].  The Si-OR functional group has R = H or a hydrocarbon radial of 1 to 12 carbon atoms [0029].  The Si-OR functional group may further comprise another function such as an amine function [0046 – 0049].  
A second diene elastomer which is different than the first diene which may comprise polybutadiene at 0 – 80 phr [0060, 0062 - 0063].  
A reinforcing filler which may comprise 100 – 160 phr of an inorganic mineral filler such as silica [0067 – 0069] and less than 20 phr of carbon black [0074].  
A plasticizing agent which may comprise a mixture of plasticizing agents of between 10 to 60 phr of a hydrocarbon resin and 10 to 60 phr of a liquid plasticizing agent where the total content of hydrocarbon resin and liquid plasticizing agent is greater than 50 phr [0089].  Specific types of hydrocarbon resins include those listed in [0113 – 0115].  Specific types of liquid plasticizing agents comprise phosphate plasticizers, liquid diene polymers, MES oils, TDAE oils, napthenic oils, vegetable oils and mixtures thereof [0119].  The Tg of the liquid plasticizing agents (i.e. phosphate plasticizers, liquid dienepolymers) are preferably below - 40C [0117].  

Therefore, it would have been obvious to the skilled artisan to formulate the tire tread composition as claimed from the teaching of Lopez as all the limitations are directly taught by Lopez.  Furthermore, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  

As to claim 32, Lopez teaches that the first diene elastomer has a Tg in the range of – 80C to – 35C [0027].  

Regarding claim 36, the liquid phosphate plasticizer comprises between 12 and 30 carbon atoms [0129].  

As to claim 41, Lopez teaches that the hydrocarbon resins may comprise cyclopentadiene homopolymers or copolymers ….. alpha methylstyrene homopolymer or copolymer resins and blends of these resins [0113 - -115].  

Regarding claim 42, the rubber compositions of Lopez are used for manufacturing a snow tyre (tire) tread [0144].  

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over US 20130267640 to Lopez et al. hereinafter “Lopez” in further view of WO-2016098908 to Hayarano et al. hereinafter “Hayarano”.  

Addressing the limitations of the independent claim, refer to paragraphs 7 – 9 supra.  Lopez teaches the use of various liquid phosphate plasticizers such as trioctyl phosphate [0129].  Lopez is silent as to the use of tris-(2-ethylhexyl) phosphate hence attention is directed to Hayarano.

Hayarano is directed to compositions for use in the treads of snow tires or winter tires [0001].  

Regarding claim 37, Hayarano discloses that the most preferred plasticizer for snow tire treads is tris-(2-ethylhexyl) phosphate which is commercially available [0056].  

Therefore, it would have been obvious to the skilled artisan to choose tris-(2-ethylhexyl) phosphate as a plasticizer for snow tire tread compositions as it is taught as the preferred plasticizer by Hayarano.   


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 24 – 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 – 26, 28, 30, 31 and 36 - 40 of copending Application No.  16/346218 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  

The claims of 16/346202 and 16/346218 comprise the same functionalized first diene elastomer and concentration, the same second diene elastomer and concentration, the same filler and concentration and the same concentration of plasticizing agent.  The plasticizing agents of both cases are types of liquid plasticizing agents commonly used in rubber tread compounds particularly for snow tires.  It would have been obvious to the skilled artisan to use one or more types of liquid plasticizing agents in a snow tire tread and the prior art reference to Lopez includes both the liquid phosphate plasticizer and liquid diene polymer in the same paragraph under liquid plasticizing agents [0119].  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PAS										2/11/21
/PETER A SALAMON/Primary Examiner, Art Unit 1765